                   Case 19-11743-JTD          Doc 800        Filed 03/29/21       Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                         Chapter 11
                                          )
Pancakes & Pies, LLC. 1                   )                         Case No. 19-11743 (JTD)
                                          )
                                          )
             Post-Effective Date Debtor.  )
_________________________________________ )

                        NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                          HEARING ON MARCH 31, 2021 AT 11:00 A.M. (ET)


              AS NO MATTERS ARE GOING FORWARD, THE HEARING HAS
              BEEN CANCELLED WITH THE PERMISSION OF THE COURT.


I.       ADJOURNED/RESOLVED MATTERS:

         1.        Motion of Liberty Property Limited Partnership for Allowance and Payment of
                   Administrative Expenses Pursuant to 11 U.S.C. § 503(b)(1)(A) and 11 U.S.C. §
                   503(b)(9) [Docket No. 777; filed December 23, 2020]

                   Response/Objection Deadline:              January 14, 2021 at 4:00 p.m. (ET);
                                                             extended to February 23, 2021 at 4:00 p.m.
                                                             (ET); extended to March 24, 2021 at 4:00
                                                             p.m. (ET)

                   Responses/Objections Received:            None at this time.

                   Related Documents:

                   i.       Notice of Motion [Docket No. 778; filed December 28, 2020]

                   Status: The hearing on this matter has been adjourned to the hearing scheduled for
                           May 26, 2021 at 10:00 a.m. (ET). Accordingly, a hearing on this matter is
                           not necessary at this time.



1
  The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.



RLF1 25011671v.1
                   Case 19-11743-JTD      Doc 800       Filed 03/29/21   Page 2 of 2




         2.        Fifth Motion of the Post-Effective Date Debtor for the Entry of an Order
                   Extending the Deadline to Object to Certain Claims [Docket No. 793; filed March
                   1, 2021]

                   Response/Objection Deadline:         March 15, 2021 at 4:00 p.m. (ET)

                   Responses/Objections Received:       None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Fifth Motion of the Post-Effective
                          Date Debtor for the Entry of an Order Extending the Deadline to Object to
                          Certain Claims [Docket No. 795; filed March 16, 2021]

                   ii.    Fifth Order Extending the Deadline to Object to Certain Claims [Docket
                          No. 796; entered March 16, 2021]

                   Status: On March 16, 2021, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

Dated: March 29, 2021
       Wilmington, Delaware

                                            /s/ Megan E. Kenney
                                            RICHARDS, LAYTON & FINGER, P.A.
                                            Daniel J. DeFranceschi (No. 2732)
                                            Michael J. Merchant (No. 3854)
                                            Zachary I. Shapiro (No. 5103)
                                            Brett M. Haywood (No. 6166)
                                            Megan E. Kenney (No. 6426)
                                            Sarah E. Silveira (No. 6580)
                                            One Rodney Square
                                            920 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 651-7700
                                            Facsimile: (302) 651-7701

                                            Counsel to the Post-Effective Date Debtor




                                                    2
RLF1 25011671v.1
